Case 7:20-cv-00008-GEC-PMS Document 20 Filed 05/14/20 Page 1 of 1 Pageid#: 108




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 RASHEED ABDUL-RAHMAN RAJAH,
     Plaintiff,                                        Civil Action No. 7:20CV00008

 v.                                                    MEMORANDUM OPINION

 HAROLD W. CLARKE, ET_AL.,                             By: Hon. Glen E. Conrad
     Defendants.                                       Senior United States District Judge

        Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 in January of 2020. In

 its initial order, entered on January 7, 2020, the court advised plaintiff that the failure to

 promptly update his mailing address would result in the dismissal of this action. On May 5,

 2020, the court entered an order that was mailed to plaintiff using the prison address he provided

 with his complaint. That order has been returned to the court as undeliverable, with an indication

 that no forwarding address was provided. The Virginia Department of Corrections (“VDOC”)

 inmate locator program, available on its website, reflects that plaintiff is no longer in the custody

 of the VDOC.

        Based on the foregoing, the court finds that, pursuant to Rule 41(b) of the Federal Rules

 of Civil Procedure, plaintiff’s case should be dismissed without prejudice, because he has failed

 to prosecute this action. See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating that pro

 se litigants are subject to time requirements and respect for court orders and that dismissal

 without prejudice is an appropriate sanction for non-compliance). A separate final order will be

 entered herewith.

        ENTER: This ____
                     14th day of May, 2020.

                                                               ______________________________
                                                               Senior United States District Judge
